Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species IV (Figures 14A-C, claims 1-3, 5, 8-9, 11-12, 23-24, 27-28) in the reply filed on 11/3/21 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse.
Claims 4, 6-7, 10, 21 and 29-31 have been canceled.
Claims 32-34 have been added.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the first wall of the cable reel further comprises a cable notch” recited in claim 2 (see figures 14a-c); “a discrete cable” recited in claim 8, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 is indefinite and vague.  What constitutes “a discrete cable?”  Is applicant referring to a cable?  In so far the claim is understood as any cable being wrapped around the reel.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 8, 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anger et al., US 2008/0283649 A1.
	Anger ‘649 discloses a cable reel 20 (i.e., plastic molded parts, which is a non-metallic material, see paragraph [0024], claim 24) comprising: a hollow core 26 having a width, a first wall 22 coupled to an end of the core 70 and extending radially outward a distance from the core, the first wall comprising an opening (30, 40, 42) aligned with the hollow core and at least one support member 38 extending across the opening, and a second wall 24 coupled to an opposing end of the core 70 and extending radially outwardly a distance from the core, the second wall comprising an opening (30, 40, 42) aligned with the hollow core, wherein the first wall 22 and the second wall 24 form a gap (w70, see figure 3) therebetween equal to the width of the core, the gap being configured to hold a length of excess cable wrapped around the core (see paragraph .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 23, 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Anger et al., US 2008/0283649 A1.
	Regarding claim 2, Anger ‘649 discloses a cable notch 74 (i.e., web, filament retainer, or anchor fitting, see paragraph [0022]) on the core 70 rather than on the first wall of the cable reel.
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to place the notch on any part of the cable reel in order to provide 
	Regarding claim 23, as stated above, Anger ‘649 recognizes other many different types of cable can be used and not limited to a particular one.  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the apparatus of Anger ‘649 to use trunk cables or jumper cables for the cable reel since the device does not limit other cables.  Furthermore, applicant did not invent trunk cables or jumper cables and since all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Regarding claims 27-28, as stated above, Anger ‘649 discloses the first wall 22 and the second wall 24 form a gap (w70, see figure 3) therebetween equal to the width of the core, the gap being configured to hold a length of excess cable wrapped around the core (see paragraph [0018]), but does not explicitly explain the range of how much cable it can hold.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to select the size ranges specified in the claims when making the reel to be able to hold a certain length of the cable.  Furthermore, it being well known in the art to size cables and reels to correspond to the nature of the material being wound.  It would have been well within the level of skill of one skilled in the art to select the .

Claims 3, 9, 11-12, 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Anger et al., US 2008/0283649 A1, in view of Niu, US 2014/0056683 A1.
	As stated above, Anger ‘649 recognizes the concept of stacking reels (see paragraphs [0028]-[0029]), but doesn’t show any apertures for mounting the cable reel.
	Niu ‘683 discloses the concept of a plurality of apertures 84 or a plurality of posts 82, 80 or a ring 66 for stacking the cable reels onto a mounting structure (i.e., cargo area of a truck), see figures 1-12.  Note, placing the claimed apparatus onto an antenna tower, a bridge or a cabinet is intended use of the device.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the apparatus of Anger ‘649 to include a plurality of apertures and/or posts as suggested by Niu ‘683 to secure the cable reels during stacking and place it on anywhere for applicant to use the device.  Furthermore, since all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Regarding claim 33, as stated above, Anger ‘649 discloses a cable notch 74 (i.e., web, filament retainer, or anchor fitting, see paragraph [0022]) on the core 70 rather than on the first wall of the cable reel.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is 571-272-6947.  The examiner can normally be reached Tuesday through Thursday from 10:30 A.M. to 9 P.M or Tuesday through Thursday from 10:30 A.M. to 7 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Mansen, can be reached on (571) 272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
SK
11/10/21